NON-FINAL REJECTION
(in response to restriction election dated 9/2/2022)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I (claims 1-10) in the reply filed on 9/2/2022 is acknowledged.
Claims 11-14 are withdrawn by amendment dated 9/2/2022.

Claim Objections
Claim 1 is objected to because of the following informalities. Appropriate correction is required.
In last two lines of claim 1, the recitation of “the particular one of the second waveguides with the particular one of the first waveguides” should be corrected to read as --a particular one of the second waveguides with a particular one of the first waveguides--.
In claim 7, the term “optical fibre” should be corrected to read as --an optical fibre--.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Da Silva, US 2006/0264745 A1 (hereinafter “Da Silva”).
Regarding claim 1, Da Dilvs discloses a probe comprising:
a body portion (20), the body portion comprising:
a first mounting portion (shaft 540) comprising a plurality of first carriers (implicit channels in core material of shaft 540 within which optical fibers 545 are supported; see Fig. 4), each first carrier being arranged to support an elongate first waveguide (see Fig. 4), the first carriers being disposed in an equiangular arrangement around a longitudinal axis of the body portion (an equiangular arrangement is implied since (1) fibers 545 must align with fibers 120, therefore it is understood that the arrangement of  fibers 545 and fibers 120 are the same; and (2), fibers 120 are supported in an equiangular arrangement as variously shown in Figs. 3A-3F); 
a plurality of first waveguides (fibers 545), each first waveguide being supported in a respective one of the plurality of first carriers (see Fig. 4); and
a body end fitting (key 560 and docking tip 550, Fig. 4) at which first ends of the first waveguides are supported in the equiangular arrangement around the longitudinal axis of the body portion (see discussion above and below regarding the equiangular arrangement) such that the first waveguides can transmit electromagnetic radiation signals from an energy source to the body end fitting and/or transmit electromagnetic radiation signals from the body end fitting to a receiver (¶ [0024], [0046], and [0049]); and
a tip portion (10) arranged to be removably coupled to the body portion (“single use needle-like probe 10 connects to handpiece 20” ¶ [0043]) in a coaxial manner by one of more connectors (locking ring 140 is used to connect the probe 10 to the handpiece 20, ¶ [0045]), the tip portion comprising:
a second mounting portion (inner core material 110) comprising a plurality of second carriers (implicit channels in inner core material 110 within which optical fibers 120 are supported), each second carrier being arranged to support an elongate second waveguide (see Fig. 2), the second carriers being disposed in the equiangular arrangement around a longitudinal axis of the tip portion (fibers 120 are supported in an equiangular arrangement as variously shown in Figs. 3A-3F);
a plurality of second waveguides (120), each second waveguide being supported in a respective one of the plurality of second carriers (see Fig. 2);
 a tip end fitting (alignment key 145 and surface 150) at which first ends of the second waveguides are supported in the equiangular arrangement around the longitudinal axis of the tip portion (see discussion above regarding the equiangular arrangement); and
an elongate conduit (100) for piercing human tissue (“outer metal sheath 100 is similar to standard medical needles”, ¶ [0045]), the elongate conduit having a first opening and a second opening (openings of needle 100 at the top and bottom in Fig. 2), the first opening being coupled to the second mounting portion with the second waveguides extending from the second mounting portion into the elongate conduit (see Fig. 2) such that, when the tip portion is coupled to the body portion and first waveguides of the body portion are axially aligned with the second waveguides, the second waveguides can transmit electromagnetic radiation signals from the first waveguides to the second opening of the elongate conduit and/or transmit electromagnetic radiation signals from the second opening of the elongate conduit to the first waveguides (“An alignment key 145 insures that the probe 10 and handpiece 20 are properly aligned to achieve high coupling efficiency between the optical fibers. The surface 150 is polished and in one embodiment directly contacts the optical surface in the handpiece.” ¶ [0045]; “A key 560 on the shaft mates to key opening 145 of the probe 10 (see FIG. 2) to properly align and connect the optical fibers 545 and electrical conductors 555 within the handpiece 20 to the optical fibers 120 and electrical conductors 125 within the probe 10. The surface of the docking tip 550 is polished to improve light coupling between the handpiece 20 and the probe 10.” ¶ [0047]),
wherein the second mounting portion and the tip end fitting are discrete components arranged to be coupled together during manufacture after the second mounting portion has been rotated about its axis to align the particular one of the second waveguides with the particular one of the first waveguides (since the optical fibers 545 and 120 must be aligned, it is therefore implicitly understood that the second mounting portion must be properly aligned with the tip end fitting before coupling to each other; see ¶ [0045]-[0047])

Regarding claim 2, Da Silva further discloses that the particular one of the first waveguides is a first excitation waveguide arranged to transmit electromagnetic radiation signals from the energy source to the body end fitting (implied since one of the fibers 120 may be used for excitation, ¶ [0046], and the each of the fibers 545 align and correspond to a respective fiber 120; further, see ¶ [0024]).

Regarding claim 3, Da Silva discloses the invention of claim 1 as discussed above. Da Silva further discloses that the particular one of the second waveguides is a second excitation waveguide arrange to transmit electromagnetic radiation signals from the first excitation waveguide to the second opening of the elongate conduit (see ¶ [0024] and [0046]; further see discussion above regarding transmitting electromagnetic radiation signals from the first waveguides to the second opening as recited in claim 1).

Regarding claim 4, Da Silva discloses the invention of claim 1 as discussed above. Da Silva further discloses that the remaining ones of the first and second waveguides may be collection waveguides (¶ [0046]).

Regarding claim 5, Da Silva discloses the invention of claim 1 as discussed above. Da Silva further discloses that the tip portion and the body portion each define a cooperating keying formation arranged to permit the tip portion to be coupled to the body portion in just a single configuration (further, see discussion(s) above regarding the alignment key 145 and key 560; further, see ¶ [0023]).

Regarding claim 7, Da Silva discloses the invention of claim 1 as discussed above. Da Silva further discloses that each waveguide comprises an optical fibre (see above regarding claim 1).

Regarding claim 8, Da Silva discloses the invention of claim 1 as discussed above. Da Silva further discloses that the conduit comprises a hypodermic needle (see claim 8 of Da Silva).

Regarding claim 9, Da Silva discloses the invention of claim 1 as discussed above. Da Silva further discloses that the energy source comprises a laser light source (see ¶ [0024])

Regarding claim 10, Da Silva discloses the invention of claim 1 Da Silva further discloses an optical spectroscope (an optical spectroscope is implied from ¶ [0024] and [0049]) used with the probe of claim 1. Therefore, Da Silva can be considered to disclose an optical spectroscope including a probe according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Da Silva in view of Utzinger et al., “Fiber Optic Probes for Biomedical Optical Spectroscopy” Journal of Biomedical Optics 8(1), 121-147, January 2003 (hereinafter “Utzinger”).
Regarding claim 6, Da Silva discloses the invention of claim 1 as discussed above. Da Silver further discloses that the tip portion comprises at least four second waveguides, the diameter of each second waveguide being such that the second ends of the second waveguides are housed within the bore the elongate conduit in a configuration such that the second excitation waveguide is surround by the second collection waveguides (see, for example, Fig. 3C). However, the Da Silva does not teach that the second excitation waveguide is central while the second collection waveguides surround the central second excitation waveguide.
However, the ordinarily skilled artisan would have recognized that such an arrangement is well-understood, routine, and conventional in the optical probe art; and therefore would have found it obvious to implement in the optical probe of Da Silva in order to provide for a rotionally symmetric  arrangement of collection waveguides around the excitation waveguide. As an example of such an arrangement for an optical probe, the examiner cites Utzinger which teaches a central excitation waveguide (single illumination fiber) surrounded by six collection waveguides (six collection fibers); see Figs. 4(k) and 4(l) and page 124, right col., first full ¶.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Weber et al., US 2019/0388069 A1
Tearney et al., US 2007/0239033 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793